[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 585 
Order affirmed, with costs, on the ground that the payment of the principal sum by one of the joint debtors discharged and satisfied the judgment not only as to him but also as to the other joint debtor. (Brady v. Mayor, 14 App. Div. 152;United States v. Sherman, 98 U.S. 565; Cutter v. Mayor,92 N.Y. 166.) No opinion. (See 283 N.Y. 658.)
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ.